229 Ga. 164 (1972)
190 S.E.2d 66
TAYLOR
v.
GREEN.
26973.
Supreme Court of Georgia.
Submitted February 14, 1972.
Decided May 18, 1972.
*165 Elwood D. Taylor, pro se.
Arthur K. Bolton, Attorney General, for appellee.
GUNTER, Justice.
The basis for this habeas corpus appeal is that the Chatham Superior Court's oral pronouncement of a seven-year sentence for the offenses of robbery, the sentence appellant is presently serving, did not specify whether the sentence was to be served consecutively to or concurrently with a prior sentence imposed by the United States District Court for the Middle District of Florida.
The State court's written order provided for a consecutive sentence, and the contention is that, under the provisions of Code Ann. § 27-2510 (b), in the absence of a provision for a consecutive sentence in the oral sentence, the oral sentence must be construed as providing for a concurrent sentence, which could not be changed by the written sentencing order in the defendant's absence.
The trial court properly remanded the petitioner to the custody of the respondent, finding that § 27-2510 (b) is inapplicable to the present situation. The State oral sentence, in the absence of an expression that it was to be served concurrently with the Federal sentence, runs consecutively to the Federal sentence under State law, citing Grimes v. Greer, 223 Ga. 628 (157 SE2d 260); and that the State trial court's written sentence only made explicit what was implicit in the oral pronouncement of sentence and did not conflict therewith or constitute an enlargement thereof, citing Montos v. Smith, 406 F2d 1243 (5th Cir. 1969).
Judgment affirmed. All the Justices concur.